Citation Nr: 0114943	
Decision Date: 05/30/01    Archive Date: 06/04/01	

DOCKET NO.  00-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic dermatitis.  

2.  Entitlement to an evaluation in excess of 60 percent for 
hypertensive cardiovascular disease with left ventricular 
hypertrophy.  

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971, and from January 1973 to March 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Winston-Salem, North Carolina.  

The veteran had a hearing on appeal with an RO Hearing 
Officer in May 2000, a transcript of which is of record.  The 
Hearing Officer affirmed the earlier RO decision in a June 
2000 Supplemental Statement of the Case.

The Board notes that, during the course of the veteran's 
substantive appeal in May 2000, he requested a hearing before 
a member of the Board in Washington, D.C.  However, in 
correspondence of late March 2001, the veteran withdrew his 
request for that hearing.  


REMAND

In pertinent part, it is contended that various 
manifestations of the disabilities in question are more 
severe than currently evaluated, and productive of a greater 
degree of impairment than is reflected by the schedular 
evaluations presently assigned.  It is additionally contended 
that the veteran's service-connected disabilities, when taken 
in conjunction with his education and occupational 
experience, effectively preclude his participation in all 
forms of substantially gainful employment.  The veteran's 
only service-connected disorders are hypertensive 
cardiovascular disease and chronic dermatitis.

A review of the record discloses that, in November 1998, the 
veteran's service-connected skin disorder was described as 
"very resistant to treatment."  Shortly thereafter, in May 
1999, there was noted the presence of follicular papules, as 
well as xerosis, on the veteran's abdomen and back.  The 
pertinent diagnosis was infradibulofolliculitis (Hitch-Lund 
disease).  As of the time of a recent VA medical examination 
in October 1999, the veteran complained of itching, a rash, 
and dryness of his skin, involving primarily his back and 
chest area, and the "back of his thoracic area."  According 
to the veteran, he experienced "severe itching" following the 
taking of a shower, which he treated with "some type of an 
emollient and steroids" for which he had been given 
prescriptions.  A physical examination of the veteran 
conducted at that time revealed the presence of excessive 
dryness over his entire trunk, and both the front and back of 
his arms.  

As regards the veteran's service-connected cardiovascular 
disease, the Board notes that, on various occasions, the 
veteran's hypertension has been described as either 
"uncontrolled" or "well-controlled."  As recently as February 
1998, the veteran was described as suffering from "severe 
uncontrolled hypertension" requiring hospital admission.  
While on an official medical examination in October 1999, the 
veteran underwent rather extensive cardiac evaluation 
(including a Bruce protocol stress test), the current 
severity of his service-connected cardiovascular disability 
remains unclear.  More specifically, at the time of the 
aforementioned examination, the veteran's ejection fraction 
(a factor in evaluation of service-connected hypertensive 
heart disease) was, apparently, not evaluated.  In point of 
fact, the veteran's most recent measurement of ejection 
fraction appears to have taken place in November 1996, almost 
six years ago.  

Turning to the issue of a total disability rating for 
compensation purposes based on individual unemployability, 
the Board notes that, on various occasions, the veteran has 
been described as currently "employed."  However, according 
to the veteran, he has lost a great deal of time from work in 
the course of treatment for his various service-connected 
disabilities.  Moreover, at the time of the aforementioned 
official  examination in October 1999, it was noted that the 
veteran's "uncontrolled" hypertension would affect not only 
his ability to perform his daily activities, but, absent 
effective clinical correction, his ability to engage in any 
form of employment.  As regards this particular comment, the 
Board notes that there was a VA hospitalization in December 
1998 with a diagnosis of uncontrolled hypertension due to 
noncompliance with medication and diet therapy.  Within 
twelve hours of hospital admission, the veteran's blood 
pressure was controlled on medication.

Finally, the Board notes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U. S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that the VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment, and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096; 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The case is REMANDED for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to December 1999 should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The veteran should then be afforded 
additional VA cardiovascular and 
dermatologic examinations in order to 
more accurately determine the current 
severity of his service-connected heart 
disease and dermatitis, and the effect of 
those disabilities upon his current 
employability.  All pertinent 
symptomatology and findings should be 
reported in detail.  

Following completion of the dermatologic 
examination, the examining dermatologist 
should specifically comment as to the 
presence or absence of each of the 
following clinical findings:  constant 
exudation; constant itching; extensive 
lesions; marked disfigurement; 
ulceration; extensive exfoliation; 
crusting; systemic or nervous 
manifestations; exceptional repugnance. 

Following completion of the requested 
cardiovascular examination, the examining 
cardiologist should specifically comment 
as to whether the veteran has suffered 
from more than one episode of acute 
congestive heart failure in the past 
year, and whether a workload of greater 
than 3 METs, but not greater than 5 METs, 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, and whether the 
veteran's left ventricular dysfunction is 
productive of an ejection fraction from 
30 to 50 percent.  Additional information 
is requested as to whether the veteran 
currently suffers from chronic congestive 
heart failure, and whether a workload of 
3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope.  
In addition, the examiner should 
specifically comment as to whether the 
veteran suffers from left ventricular 
dysfunction productive of an ejection 
fraction of less than 30 percent.  
Finally, information is requested as to 
whether the veteran is compliant in 
taking his prescribed mediations for 
treatment of hypertensive heart disease.  
The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
conduction and completion of the 
examinations.  

3.  Inasmuch as the veteran was noted to 
be employed as a maintenance worker at 
the time of the October 1999 official 
cardiovascular examination, a VA social 
and industrial survey should be conducted 
which addresses the following matters:  
(a) the veteran's formal education and 
any vocational training; (b) the 
veteran's occupation, if currently 
employed, and his current monthly salary; 
if he works more than one job, his 
monthly salary from all jobs; if he is 
currently unemployed, the date of his 
last employment, his yearly salary for 
the last year that he worked, and 
employer verification as to the specific 
reason(s) his last employment was 
terminated.

4.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and developmental action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed. 

5.  The RO should then readjudicate the 
veteran's current claims.  Should the 
benefits sought on appeal remain denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



